IN THE UNITED STATES DISTRICT COURT
_ FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
UNITED STATES OF AMERICA, CR-20-50-M-DLC
Plaintiff, FINDINGS AND
RECOMMENDATION
VS. CONCERNING PLEA

ROBERT BRANDON CALLISON,

Defendant.

 

 

The Defendant, by consent, has appeared before me under Fed. R. Crim. P.
11 and has entered a plea of guilty to one count of receipt of child pornography in
violation of 18 U.S.C. § 2252(a)(2) (Count I) and one count of distribution of
methamphetamine to a person under the age of 21 in violation of 18 U.S.C. §§
841(a)({1) and 859, as set forth in the Superseding Information. After examining the
Defendant under oath, I have made the following determinations:

1. That the Defendant is fully competent and capable of entering an
informed and voluntary plea,

2. That the Defendant is aware of the nature of the charge against him and
consequences of pleading guilty to the charge,

3. That the Defendant fully understands his constitutional rights, and the

FINDINGS AND RECOMMENDATION - Page 1
extent to which he is waiving those rights by pleading guilty, and

4. That the plea of guilty is a knowing and voluntary plea, supported by an
independent basis in fact sufficient to prove each of the essential elements of the
offense charged.

The Court further concludes that the Defendant had adequate time to review
the Plea Agreement with counsel, that he fully understands each and every
provision of the agreement and that all of the statements in the Plea Agreement are
true. Therefore, | recommend that the Defendant be adjudged guilty of the
charges set forth in the Superseding Information, and that sentence be imposed.

This report is forwarded with the recommendation that the Court defer
a decision regarding acceptance until the Court has reviewed the Plea

Agreement and the presentence report.

DATED this 31“ day of March, 2021.

Kathleen L. DeSoto
United States Magistrate Judge

FINDINGS AND RECOMMENDATION - Page 2
